NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                          FILED
                              FOR THE NINTH CIRCUIT                           SEP 27 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                           U .S. C O U R T OF APPE ALS

KAJNEESH JARET,                                   No. 12-70447

               Petitioner,                        Agency No. A088-664-706

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Kajneesh Jaret, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for withholding of removal. We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings, Rahimzadeh v. Holder, 613 F.3d 916, 920 (9th Cir.

2010), and we deny the petition for review.

      Substantial evidence supports the agency’s denial of withholding of removal

because Jaret failed to demonstrate that the Indian government is unwilling or

unable to control the Muslim extremists he fears. See Nahrvani v. Gonzales, 399

F.3d 1148, 1154 (9th Cir. 2005) (although police were unable to solve crimes

against petitioner, evidence did not compel finding that crimes were committed by

forces the government was unable or unwilling to control because police took

reports and investigated petitioner’s complaints); Rahimzadeh, 613 F.3d at 923

(country report did not support conclusion that government was unwilling or

unable to control petitioner’s attackers).

      PETITION FOR REVIEW DENIED.




                                             2                                12-70447